UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                                Chapter 11

SCORPION FITNESS, INC., et al.                                        Case No.: 19-11231 (MEW)
                                                                                19-11232 (MEW)

                                    Debtors.                          (Jointly Administered)
------------------------------------------------------------X

                        DEBTORS’ JOINT PLAN OF REORGANIZATION
                         FOR SMALL BUSINESS UNDER CHAPTER 11
                               DATED NOVEMBER 20, 2019




        ARTICLE 1: SUMMARY

       Thi P a f Re ga i a i ( he P a ) de cha e 11 f he Ba                        c C de ( he
 C de )          e    a c edi        f Sc i Fi e , I c. ( Sc i Fi e ) a d Sc i
C b Ve       e , LLC ( Sc i C b Ve             e ), he ab e-captioned debtors and debtors-in-
    e i ( he Deb         ) in full, in the ordinary course or over time from current cash on hand
and future income.

       This Plan provides for three classes of secured claims, two classes of unsecured claims,
and one class of equity security holders.

         Priority creditors will be paid in full over a period not exceeding 5 years from the order
of relief. Secured creditors will be paid in full according to their loan documents with the
Debtors. Non-priority unsecured creditors holding allowed claims will receive payment of 100%
of the allowed amount of their claims payable monthly over 60 months plus interest at the rate of
2.46%1.

        Administrative claims will be paid in full on the effective date, or according to the terms
of the obligation, or pursuant to agreement with the claimant.

        All creditors and equity security holders should refer to Articles III through VI of this
Plan for information regarding the precise treatment of their claim. A disclosure statement that
provides more detailed information regarding this Plan and the rights of creditors and equity
security holders has been circulated with this Plan.



1The average weekly 1 year constant treasury maturity rate as of the Petition Date, February 19, 2019. 11 U.S.C. §§
1129(a)(7) and 726(a)(5); 28 U.S.C. § 1961.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one. (If you do not have an attorney, you may wish to
consult one.)




ARTICLE 2: CLASSIFICATION OF CLAIMS AND INTERESTS

       2.01    Class 1          Secured claim of New York Business Development Corporation
                                filed in both cases.

       2.02    Class 2          Second secured claim of New York Business Development
                                Corporation filed in Scorpion Fitness case.

       2.03    Class 3          Secured claim of De Lage Landen Financial Services Inc.
                                Filed in Scorpion Fitness Case.

       2.04.   Class 4          Unsecured claim of 220 Fifth Realty LLC, he Deb           a d    d.

       2.05    Class 5          All other non-priority unsecured claims of the Debtors allowed
                                under § 502 of the Code.

       2.06    Class 6          Equity interests of the Debtors.


ARTICLE 3: TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY
TAX CLAIMS, AND QUARTERLY AND COURT FEES

        3.01 Unclassified claims. Under § 1123(a)(1), administrative expense claims and
priority tax claims are not in classes.

       3.02 Administrative expense claims. Each holder of an administrative expense claim
allowed under § 503 of the Code will be paid in full on the effective date of this Plan, in cash, or
upon such other terms as may be agreed upon by the holder of the claim and the Debtor.

        3.03 Priority tax claims. Each holder of a priority tax claim will be paid in full, with
interest, over a period of no later than 60 months after the petition date.


 Name and type of tax              Filed Amount of Claim            Treatment
 New York State Department         $1,082.03                        Paid in full in regular
 of Taxation & Finance, filed                                       installments paid over a
 in Scorpion Fitness                                                period not exceeding 5 years
                                                                    from the order of relief.



                                                  2
 NYC Department of Finance,        $148,461.37                       Paid in full in regular
 filed in Scorpion Club                                              installments paid over a
 Ventures                                                            period not exceeding 5 years
                                                                     from the order of relief.



         3.04 United States Trustee Fees. Statutory fees, and any applicable interest thereon,
are all fees payable pursuant to chapter 123 of title 28, United States Code, including, but not
limited to, all fees required to be paid by 28 U.S.C. § 1930(a)(6) and interest, if any, required to
be paid by 31 U.S.C. § 3717 (c ec i e , U.S. T ee Fee ). U.S. Trustee Fees will accrue
and be timely paid until the Case is closed, dismissed, or converted to another chapter of the
Bankruptcy Code. Any U.S. Trustee Fees owed on or before the Effective Date of this Plan will
be paid in full on the Effective Date of the Plan. The Debtors shall remain responsible for any
and all U.S. Trustee fees that become due and shall pay same on a timely basis.



ARTICLE 4: TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN


       4.01    Claims and interests shall be treated as follows under this Plan:

              Class               Impairment                               Treatment
  Class 1 Secured Claim        Unimpaired             The Debtors will continue to make the regular
  of New York Business                                monthly installment payment until the claim is
  Development                                         paid in full. The monthly payment is $6,883.45.
  Corporation                                         The loan documents annexed as an exhibit to the
  ( NYBDC ), fi ed i                                  proof of claim shall remain in full force and
  both cases.                                         effect except as modified as set forth in the
                                                      Plan. The terms and conditions of the
                                                      Agreement are incorporated in the Plan by this
                                                      reference as if fully set forth herein and
                                                      therein. NYBDC shall not waive, release, or
                                                      discharge any indebtedness, liability or
                                                      obligation owed to NYBDC by the Debtors, nor
                                                      any right or remedy available to NYBDC as
                                                      against the Debtors, as set forth in the
                                                      Agreement during the duration of the Plan. All
                                                      such indebtedness, liability, or obligation owed
                                                      to NYBDC, together with all such rights and
                                                      remedies available to NYBDC, are expressly
                                                      reserved and preserved as against Debtors and
                                                      any and all third parties, including but not
                                                      limited to any guarantors.



                                                  3
Class 2 - Secured Claim   Unimpaired       The Debtors will continue to make the regular
of New York Business                       monthly installment payment until the claim is
Development                                paid in full. The monthly payments is $1,438.49.
Corporation, filed in                      The loan documents annexed as an exhibit to the
Scorpion Fitness                           proof of claim shall remain in full force and
                                           effect except as modified as set forth in the
                                           Plan. The terms and conditions of the
                                           Agreement are incorporated in the Plan by this
                                           reference as if fully set forth herein and
                                           therein. NYBDC shall not waive, release, or
                                           discharge any indebtedness, liability or
                                           obligation owed to NYBDC by the Debtors, nor
                                           any right or remedy available to NYBDC as
                                           against the Debtors, as set forth in the
                                           Agreement during the duration of the Plan. All
                                           such indebtedness, liability, or obligation owed
                                           to NYBDC, together with all such rights and
                                           remedies available to NYBDC, are expressly
                                           reserved and preserved as against Debtors and
                                           any and all third parties, including but not
                                           limited to any guarantors.
Class 3 Secured Claim     Unimpaired       The Debtors will continue to make the regular
of De Lage Landen                          monthly installment payment until the claim is
Financial Services Inc.                    paid in full. The monthly payments are
( DLL )                                    $1,470.28, $1,570.12, and $840.67. The loan
                                           documents annexed as an exhibit to the proof of
                                           claim shall remain in full force and effect except
                                           as modified as set forth in the Plan. The terms
                                           and conditions of the Agreement are
                                           incorporated in the Plan by this reference as if
                                           fully set forth herein and therein. DLL shall not
                                           waive, release, or discharge any indebtedness,
                                           liability or obligation owed to DLL by the
                                           Debtors, nor any right or remedy available to
                                           DLL as against the Debtors, as set forth in the
                                           Agreement during the duration of the Plan. All
                                           such indebtedness, liability, or obligation owed
                                           to DLL, together with all such rights and
                                           remedies available to DLL, are expressly
                                           reserved and preserved as against Debtors and
                                           any and all third parties, including but not
                                           limited to any guarantors.




                                       4
    Class 4 - General         Impaired                       Claim is disputed. If allowed, claim will be paid
    unsecured claim of 220                                     b ec     he c       de e i a i .
    Fifth Realty LLC, claim
    No. 7 in Scorpion Fitness
    case
    Class 5 - All other            Impaired                  Paid in full over X months plus interest at the
    general unsecured claims                                 rate of 2.46% 2. The claims in this class total
                                                                             4F




    filed in both cases                                      $65,438.65.

    Class 6 Equity interest        Unimpaired                Retain their interests
    holders




ARTICLE 5: ALLOWANCE AND DISALLOWANCE OF CLAIMS


       5.01    Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either:

         (i)     a proof of claim has been filed or deemed filed, and the Debtors or another party
                 in interest has filed an objection; or

         (ii)    (ii) no proof of claim has been filed, and the Debtors have scheduled such claim
                 as disputed, contingent, or unliquidated.


       5.02     Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a disputed claim unless such claim is allowed by a final non-appealable order.

         5.03   Settlement of Disputed Claims. The Debtors will have the power and authority
to settle and compromise a disputed claim with court approval and compliance with Rule 9019 of
the Federal Rules of Bankruptcy Procedure. All claims objections will be filed no later than 90
days after entry of the confirmation order, unless extended pursuant to order of the Court.


ARTICLE 6: PROVISIONS FOR EXECUTORY CONTRACTS

         6.01    Assumed Executory Contracts and Unexpired Leases.

              Any executory contract or unexpired lease of the Debtors which has not been
assumed or rejected by Final Order of the Bankruptcy Court, or which is not the subject of a

2The average weekly 1 year constant treasury maturity rate as of the Petition Date, February 19, 2019. 11 U.S.C. §§
1129(a)(7) and 726(a)(5); 28 U.S.C. § 1961.


                                                        5
pending motion to assume or reject on the Confirmation Date, shall be deemed assumed by the
Debtors on the Effective Date. By this provision, the Debtors are assuming its lease for the gym
premises located at 220 Fifth Avenue, New York, NY 10002 with its landlord 220 5TH REALTY
LLC. The purported rent arrear, if any, are treated in class 4 in section 4.01 above.


ARTICLE 7: MEANS FOR IMPLEMENTATION OF THE PLAN

               Payments and distributions under the Plan will be funded from cash on hand and
future operations of the Debtors. The Debtors shall be the distribution agent ( he Di ib i
Age ) under the plan.

       Post-petition the Debtors will be managed by John Shams.



ARTICLE 8: GENERAL PROVISIONS

        8.01 Definitions and Rules of Construction. The definitions and rules of construction
set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code
are used in this Plan.

        8.02 Effective Date of Plan. The Plan shall be effective and binding on the Effective
Date. The Effective Date shall be the date of initial distributions under the Plan which shall
occur no later than 14 days after entry of the Confirmation Order. It will be a condition to the
Effective Date that each of the following provisions, terms, and conditions will have been
satisfied pursuant to the provisions of the Plan:

       (1) The Confirmation Order shall have been entered by the Court and shall not be subject
           to any stay or subject to an unresolved request for revocation under Section 1144 of
           the Bankruptcy Code.

       (2) The Debtors shall have paid initial distributions required by the Plan.

       8.03 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.

        8.04 Binding Effect. The rights and obligations of any entity named or referred to in
this Plan will be binding upon, and will inure to the benefit of the successors or assigns of such
entity.

       8.05 Captions. The headings contained in this Plan are for convenience of reference
only and do not affect the meaning or interpretation of this Plan.




                                                 6
        8.06 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of New
York govern this Plan and any agreements, documents, and instruments executed in connection
with this Plan, except as otherwise provided in this Plan.

        8.07 Corporate Governance. The charter of the reorganized Debtor shall be amended
to prohibit the issuance of nonvoting securities.

        8.08 Retention of Jurisdiction. Notwithstanding Confirmation, the Court shall retain
jurisdiction for the following purposes:

       (1)     Determination of the allowability of Claims upon objections filed to such Claims,
               and any pending litigation by the Debtors or by creditors or third parties;

       (2)     Determination of requests for payment of Claims and fees entitled to priority
               under § 507;

       (3)     Resolution of any disputes concerning the interpretation of the Plan;

       (4)     Implementation of the provisions of the Plan;

       (5)     Entry of Orders in aid of Consummation of the Plan;

       (6)     Modification of the Plan pursuant to § 1127 of the Code;

       (7)     Adjudication of any causes of action including voiding powers actions
               commenced by the Debtor-in-Possession; and

       (8)     Entry of a Final Decree and closing the case




ARTICLE 9: DISCHARGE

        9.01. Discharge of the Debtors. On the confirmation date of this Plan, the debtors will
be discharged from any debt that arose before confirmation of this Plan, subject to the occurrence
of the effective date, to the extent specified in § 1141(d)(1)(A) of the Code, except that the
Debtors will not be discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in §
1141(d)(6)(A) if a timely complaint was filed in accordance with Rule 4007(c) of the Federal
Rules of Bankruptcy Procedure; or (iii) of a kind specified in § 1141(d)(6)(B). Any outstanding
claims for US Trustee quarterly fees and any applicable interest thereon are not discharged by
the Plan.


                                                7
ARTICLE 10: OTHER PROVISIONS

        10.01 Unclaimed Property. Escrow of Unclaimed Property. The Post Confirmation
Debtor shall hold all Unclaimed Property (and all interest, dividends, and other distributions
thereon), for the benefit of the respective holders of Claims entitled thereto under the terms of
the Plan.
                Distribution of Unclaimed Property. At the end of one (1) year following the
relevant Distribution Date of particular Cash or other property to be distributed under the Plan,
the holders of Allowed Claims entitled to Unclaimed Property held pursuant to this Section shall
be deemed to have forfeited such property, and all right, title and interest in and to such property
shall be retained by the Debtors.

         10.02 Modification of the Plan. The Plan Proponents may modify the Plan at any time
before confirmation of the Plan. However, the Court may require a new disclosure statement
and/or re-voting on the Plan.
         The Plan Proponents may also seek to modify the Plan at any time after confirmation
only if:
            (1) The Plan has not been substantially consummated and
            (2) The Court authorizes the proposed modifications after notice and a hearing.


       10.03 Final Decree. Pursuant to SDNY LBR 3021-1 and 3022-1, the Debtors shall file
proposed order that contains a timetable with the steps proposed for achieving substantial
consummation of the plan and entry of a final decree within fourteen days after entry of the
confirmation order. The Debtors expect that a final decree will be entered in this case within 14
da f        i g he f ad i i a i          f he Deb      e a e. U      e e , he C          a
reduce or extend the time to file such application.

       10.04 Quarterly Reports. Until the Chapter 11 Case is closed, converted or dismissed,
whichever is earlier, the Reorganized Debtor shall file quarterly reports setting forth the status of
Distributions to holders of Allowed Class 1 and 2 Claims. The quarterly reports shall be filed on
or before the 15th day of July, October, January and April. In addition, the Disbursing Agent
shall maintain an accurate register of the General Unsecured Claims.

        10.05 Re-vesting of Assets and Continuing Existence. As of the Effective Date, pursuant
to provisions of Bankruptcy Code sections 1141(b) and (c), all property and assets of the Debtors
shall be transferred to and shall vest in the Post-Confirmation Debtors free and clear of all Liens,
Claims and Interests, except as otherwise expressly provided in this Plan and the Confirmation
Order.

        Unless otherwise agreed to by the claimant, immediately after the earlier of a Final Order
of the Bankruptcy Court or the occurrence of the Effective Date, the Debtors or the Post-
                                                  8
Confirmation Debtors shall pay all Allowed Administrative Expense Claims, including Fee
Claims.

       From and after the Effective Date, the Post-Confirmation Debtors will continue in
existence and shall be vested with all of the Debtors assets.

Dated: New York, New York
       November 20, 2019
                                            SCORPION FITNESS, INC.



                                            By: John Shams


                                            SCORPION CLUB VENTURES LLC



                                            By: John Shams


/s/ Brian J. Hufnagel
Morrison Tenenbaum PLLC
By: Brian J. Hufnagel, Esq.




                                               9
